Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 1 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 2 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 3 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 4 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 5 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 6 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 7 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 8 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 9 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 10 of 12
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 11 of 12




  July 11, 2020
Case 2:20-cr-00044-JAM Document 63 Filed 07/14/20 Page 12 of 12
